 


110 HCON 135 IH: Recognizing Pennsylvania hunters for their continued commitment to safety and for setting a new State safety record in 2006.
U.S. House of Representatives
2007-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. CON. RES. 135 
IN THE HOUSE OF REPRESENTATIVES 
 
May 1, 2007 
Mr. Carney (for himself, Mr. Dent, Mr. Gerlach, Mr. Holden, Mr. Murtha, Mr. Patrick J. Murphy of Pennsylvania, Mr. Altmire, Mr. Shuster, and Mr. Kanjorski) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government Reform 
 
CONCURRENT RESOLUTION 
Recognizing Pennsylvania hunters for their continued commitment to safety and for setting a new State safety record in 2006. 
 
 
Whereas in 2006 Pennsylvania hunters set a new State safety record; 
Whereas Pennsylvania hunters continue year after year to improve their safety record; 
Whereas much of the success of this safety record can be contributed to hunter education training and the role of responsible hunters in the field; 
Whereas volunteer hunter education instructors have also greatly contributed to the safety of hunters; and 
Whereas hunters are the vital link in preserving and maintaining the great natural resources in Pennsylvania, including wild places: Now, therefore, be it 
 
That the Congress recognizes Pennsylvania hunters for their continued commitment to safety and for setting a new State safety record in 2006. 
 
